 In theMatter of LANCASTERFOUNDRYCORPORATIONandINTERNA-TIONALMOULDERS ANDFOUNDRY WORKERSUNION OP NORTHAMER-ICA, A. F. L.Case No. 9-C-0239.-Decided November 00, 19471M1r.Allen Sinsheimer, Jr.,for the Board.Burr, Porter, Stanley and Tressinyer, 1^y Mr. Ralph E. Weaver,ofColumbus, Ohio, for the respondent.Mr. Louis D. Kah,of Columbus, Ohio, for the Union.DECISIONANDORDEROn October 10, 1946, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Board's attorneyand the Union, but not the respondent, filel exceptions to the Inter-mediate Report and supporting briefs.On February 25, 1947, theBoard heard oral argument at Washington, D. C. The respondentand the Union appeared and participated in the oral argument.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, for the following reasons:1.The Trial Examiner found, on the basis of certain credibilitydeterminations, that the employees listed in "Appendix B" attachedto his Intermediate Report either had been lawfully discharged orhad voluntarily quit their employment.Both the Board's attorneyand the Union have excepted to this finding, primarily on the groundthat the Trial Examiner incorrectly resolved questions of credibility.75 N L. R. B., No. 33255 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDA Trial Examiner has the opportunity of observing the demeanorof witnesses who are testifying; the Board has not.The Board there-fore attaches great weight to the credibility findings of a Trial Exam-iner and will not overrule them unless they clearly appear to beunreasonable.,We are satisfied that the credibility findings of theTrial Examiner herein are not unreasonable; they are thereforeaffirmed.Inasmuch as the Trial Examiner's finding that the em-ployees listed in "Appendix B" had not been discriminatorily dis-charged correctly follows from his resolutions of credibility, we alsoaffirm his finding.Accordingly, we shall dismiss the complaint, inso-far as it alleges that these employees were discriminatorily discharged.2.The Trial Examiner found that the respondent had unlawfullyrefused to bargain with the Union on January 17, 1946,2 and had dis-criminatorily discharged Mort Allen; he recommended that the re-spondent be required to bargain collectively with the Union and toreinstate Allen and make him whole for any loss of earnings.Therespondent hasnot exceptedto these findings and recommendations.In view of the fact that no exceptions have been filed to these findingsand recommendations, we adopt them without further comment.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the respondent, Lancaster FoundryCorporation, Lancaster, Ohio, and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Mouldersand Foundry Workers Union of North America, A. F. L., as the ex-clusive representative of all production and maintenance employeesat its Lancaster, Ohio, plant, excluding the superintendent and allguards and supervisors, as defined in the Act; 3(b) In any manner interfering with the efforts of InternationalMoulders and Foundry Workers Union of North America, A. F. L.,to bargain collectively with it, as the exclusive representative of itsemployees in the appropriate unit described above.iMatterof RobbinsTire and Rubber Company,69 N. L R B. 440,Matter of AmericanGear d MfgCo , 69 N. L. R B. 663'The Trial Examiner eironeously found that the refusal occurred on January 16,1946The respondent's amended answer admits that the refusal occurred on January 17,1946,and the Trial Examiner mentions this date in other parts of his Intermediate Report.Trial Examiner's finding is corrected accordinglyThe'This is essentially the same unit found appropriate by the Trial Examiner.The de-scription has been changed to conform to the amended Act. LANCASTER FOUNDRY CORPORATION2572.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Mouldersand Foundry Workers Union of North America, A. F. L., as the ex-clusive representative of all its employees in the aforesaid appropriateunit, with respect to rates of pay, wages, hours of employment, andother conditions of employment, and if an agreement is reached, em-body suchagreementin a signed contract;(b)Offer Mort Allen immediate and full reinstatement to his formeror a substantially equivalent position, without prejudice to his seniorityand other rights and privileges;(c)Make whole Mort Allen for any loss of pay he may have sufferedby reason of the respondent's discrimination against him, by paymentto him of a sum of money equal to the amount which he normally wouldhave earned as wages during the period from the date of his dischargeto the date of the respondent's offer of reinstatement,less his netearningsduring such period;(d)Post at its plant in Lancaster, Ohio, copies of the notice at-tached to the Intermediate Report, marked "Appendix A." 4Copiesof said notice, to be furnished by the Regional Director for the NinthRegion, shall, after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonablesteps shall be taken by the respondentto insure that the said notices are not altered, defaced, or covered byany other material;(e)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, whatsteps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed,insofar asit alleges that the respondent discriminatorilydischarged the employees listed in "Appendix B" attached to theIntermediate Report.MEMBERS MURDOCIZ and GRAY took no part in the consideration of theabove Decision and Order.'Said notice,however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words"The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words "A Decision and Order " In the event this Order is enforced bydecree of a Circuit Court of Appeals,there shall be inserted before the words"A Decisionand Ordei"the words"A Decree of the United States Circuit Court of Appeals Enforcing " 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Allen Sansheimer, Jr.,for the Board.Mr. Ralph E. Weaver,ofBurr, Porter, Stanley and Tresstnger,of Columbus,Ohio, for the Respondent.Mr. Loris D. Kale,of Columbus, Ohio, for the Union.STATEMENT OF THE CASEUpon a charge duly filed January 24, 1946, by International Moulders and Penn-dryWorkers Union of North America, A F. L, herein called the Union, theNational Labor Relations Board, herein called the Board, by its Regional Directorfor the Ninth Region (Cincinnati, Ohio), issued its complaint, dated July 2, 1946,against Lancaster Foundry Corporation, Lancaster, Ohio, herein called the Re-spondent, alleging that the Respondent had engaged and was engaging in unfairlabor practices within the meaning of Section S (1), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing were duly served upon the Respond-ent and the Union.With respect to the unfair labor practices the complaint alleged in substance :(a) that the Respondent on January 16, 1946, discharged and thereafter refusedto reinstate 22 employees because of their membership in and activities on behalfof the Union; (b) that on and after January 16, 1946, the Respondent refused tobargain with the Union as the exclusive representative of its employees withinan appropriate unit; (c) that by the foregoing conduct the Respondent inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act, and more particularly within the meaning ofSection 8 (1), (3), and (5) of the Act.On July 12, 1946, the Respondent filed an answer in which it denied that it hadengaged in any of the unfair practices alleged in the complaint; admitted that itdischarged its employees and refused to bargain with the Union but averred thatit did so for the reason that the Union breached its contract with the Respondentand thereafter the Respondent abrogated the contractPursuant to notice a hearing was held at Lancaster, Ohio, on July 16, 17, and18, 1946, before Louis Plost, the undersigned Trial Examiner, duly designated bythe Chief Trial Examiner. The Board and the Respondent were represented bycounsel and the Union by a representative. Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.The undersigned granted motions to amendboth the complaint and the answer. At the close of the hearing the undersignedgranted motion to conform the formal documents to the evidence as to variancesin names, spelling, dates and similar matters not substantive. An opportunity wasafforded all the parties to argue orally on the record and to file briefs with theundersigned.Counsel for the Board and the Respondent argued orallyA briefhas been received from the Respondent.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Lancaster Foundry Corporation, is an Ohio corporation havingits principal place of business at Lancaster, Ohio.The Respondent is engaged in LANCASTER FOUNDRY CORPORATION259the manufacture of castings and related products. For use in the manufactureof its products the Respondent in 1945 purchased raw materials consisting ofcoke, pig iron and sand valued at approximately $37,000 of which 20 percent wasobtained from States other than Ohio.During the same period of time the Re-spondent manufactured finished products valued at approximately $143,000. Theparties stipulated that almost all of the manufactured products of the Respond-ent are delivered to the Hocking Valley Manufacturing Company of Lancaster,Ohio, and used by this company in the manufacture of its product, and actuallybecomes it part of such products, and that the Board in Case No. 9-R-2042 foundthe Hocking Valley Manufacturing Company to be engaged in commerce within themeaning of the Act.IITHE ORGANIZATION INVOLVEDInternational Moulders and Foundry Workers Union of North America, affil-iated with the American Federation of Labor, is a labor organization admittingemployees of the Respondent to membership.III.THE UNFAIR LABOR PRACIICPSA. IntroductionOn January 16, 1946, while the Union and the Respondent were under con-tract, certain of the Respondent's employees struck in violation of the terms ofthe contract and were discharged.Thereafter before any of the discharged em-ployees were replaced and while the plant.was in operation with employees notparticipating in the strike and who were represented by the Union, the Respond-ent refused to bargain with the Union,, contending that the breach of the contractby its employees relieved it of any further obligation to recognize the Union.B. Thealleged discraninatoi p dischargesSome time prior to June 1, 1942, the Respondent recognized the Union as thebargaining representative of all its production and maintenance employees exclu-sive of supervisory employees, and on June 1, 1942, the Respondent and the Unionentered into a contract which was renewed troni year to year, the last renewalto remain in effect until May 31, 1946.The contract provides for a union shop, sets up grievance procedure, and provides that pending the adjustment of any gtievance, complaint, or dispute be-tween the parties neither party shall discontinue operationsThe contract further provides :The Union agrees the employer shall have the right to hire employeeswho are not, members of the Union, provided such employees shall pay twentyfive percent (25%) of their wages to the Union, until either initiation orreinstatement fee has been paidIn practice an employee who was delinquent in any payment to^ the Unioncalled at the Respondent's ollice together with the Union shop committee andauthorized the Respondent in writing to withhold the amount of the indebted-i.ess to the Union from his payThere is uncontradicted evidence in the recordthat at one time or another fully 75 percent of the Respondent's employees had.inthotized such withholdings to cover delinquent Union duesThe Union is composed of employees of the Respondent and another localfoundryDuring the time material herein none of the einplovees of the Re-spondent were Union officersTile relationship between the Union and the 260DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent had been harmonious and prior to the incidents hereinafter discussedno serious difficulty had even arisen between them.Ray Hines, chairman of the Union shop committee, testified that at 6: 30 a. m.of January 16, 1946, he observed one Charles Ayersbeginningwork.Ayerswas a member of the Union who had been previously employed by the Respond-ent, and Hines knew Ayers to be delinquent in dues.Hines then called CarlWhitlatch, a committeeman,' and the two men went over to Ayres, whom Hinesasked if he had a union card. Ayers replied he did not.Hines then asked forAyers dues book and was told that Ayers had it at homeUpon receiving thisinformation, according to Hines, he then told Ayers, "Well you better go and getit and see how much you owe so we can get you in good standing this morninghadn't you?"At this point Will Reynolds, the working foreman in charge ofthe shop, and who was himself a member and a former president of the Union,suggested to Hines, that Ayers be permitted to work until the arrival of ArthurLucas, the plant superintendent.This Hines agreed to do and he and Whitlatchreturned to their work.Hines testified that when Lucas arrived, "I walked uptoArt [Lucas] and I asked him what about Charles Ayers, getting the manstraightened out and getting him in good standing. I said he was delinquentand we would like to have him straightened out.He says . .. Art says,"Well" he says, "I had orders yesterday not to cooperate with no union or acommittee any more."Hines thereupon told Lucas that the matter must besettled within 10 minutes or he would call a strike.Lucas asked for more timewhich Hines agreed to grant and Lucas, according to Hines, left to find outifEugene R. Simon, the Respondent's general manager, had "changed his mind[regarding recognition of the committee] since yesterday."Sometime later Lucas returned and informed Hines that he had been unableto see Simon and on Hines'assurancethat, "We will keep on working until youcome back," left to make another attempt to do so.While Lucas was gone onhis second trip to contact Simon, a stranger who was identified in the recordas an organizer for a rival union entered the shop and spoke to several of themen at their work. The evidence is clear that this individual's presence dis-iupted the working of the shop. Eventually all of the employees left theirwork and gathered about the organizer who attemptedto addressthem, enteredinto arguments with the men and finally left.During the time theorganizerwas engaged in the above-related activitiesHines quitworking.After the organizer left the plant, the employees who had apparently all quittheir work asked Hines, "Are we going back to work?" Hines testified that hereplied, "I ain't until we get Charlie Ayers straightened out, until Art comesback.We kind of separated there. I suppose it was ten minutes after he[the organizer] left before Art came back. Part of us was in the back end ofthe shop around . . . I don't know what they are called-a tin drum witha fire built in them, and some of them around the gas fire, some of them upin front around one of those drums " Lucas came into the shop and uponobserving that the men were not at work asked Hines, "Did you strike, quit orwhat?"Hines replied that it was not a strike but that they had quit work untilAyers was "straightened out."According to Hines, Lucas then informed themen, "You either go back to work or ring your cards out, you are all discharged "The men thereupon rang out their cards and left the plantAs they wereleaving Lucas was asked when the employees would be paid off and he replied,1Whitlatchbecame a member of the committee on January 14. LANCASTER FOUNDRY CORPORATION261"Iwill get your checks"After the men left the plant, Lucas came out andtold them they would be paid at 11: 30.Hines'testimony shows that he first spoke to Ayers and Reynolds at about6: 30 a. m.,that Lucas arrived at the plant at 7: 30 a. in., and that the employeesleft the plant at either 9:45 a. in or 10:15 a. inTime cards were introduced which show that the employees rang out between9:41 and 9:45 a in.WillReynolds,the working foreman in charge of the shop on the morning ofJanuary 16,corroborated Hines'testimony to the effect that Hines asked thatAyers not be permitted to work until he paid his delinquent Union dues andthat it was agreed to await the arrival of Lucas until any further action wastaken.Reynolds further testified that he overheard the committee talking toAyers and that he heard Ayers say that he was willing to pay provided he wasgiven a chance but that at the moment he had no money.Reynolds also testifiedthat he permitted the organizer of the rival union to disrupt the working ofthe plant because,"I just wanted to see how many traitors we had in the A. F. L.Union,Local 384"Reynolds rang out andleft the plant together with theother employeesThe following clay he was recalled to work by the Respondentbut refused to work while the dispute was current.Arthur K. Lucas, the Respondent'splant superintendent,testified that onJanuary 16 he was a member of the Union ; had been its president and was oneof the Union's signers to the original contract,having been at that time a rankand file employee.Lucas testified that he arrived at the plant on January 16at 7:30 a in. and was told by Ayers that the Union committee wanted him toleave because his dues were not paid.Lucas told Ayers to continue working untilfurther orders.At approximately S a. in. Hines and the other committeemembers came to Lucas and told him that Ayers was delinquent and that thedelinquent amount would have to be paid that morningThe committee didnot know the amount of Ayer's indebtedness to the Union.Lucas asked whythe committee would not wait until Ayers received a full pay as was customary.The committee replied they"were tired of fooling"Lucas then suggested thatthe committee wait until 10 a in., at which time a meeting was scheduledbetween the Union and the Respondent,at which Louis D Kah, the Union's Inter-national Vice-President,was to be present.Hines denied that Lucas madeany reference to this meeting, but admitted that he(Hines) knew at the timethat the meeting was to be held. Kah testified that he had informed the committeeof the meeting.Lucas testified that: Hines then told him that the matter must be disposed ofto the committee's satisfaction within 10 minutes or he would call a strike andLucas replied that:As far as I was concerned I was going to work the man but rather than seethem strike the shop I would take it up with higher officials of the Company,and abide by their decision on the matter.Hines then agreed to let Lucas have as much time as he required and stated thatthe men would keep working until Lucas returned with an answer.Upon Lucas'return he noted that some of the employees had ceased work and thereupon firstinformed Hines and Whitlatch that he had been unable to see SuperintendentSimon ; and then asked that the committee keep the employees at work until hewas able to do so. Hines and Whitlatch agreed to see that the men remained atwork and Lucas then left.Lucas was able to see Simon and returned to the shop766972-4S-vol 75-18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere he discovered that all the employees had ceased workLucas was not inthe shop during the time the rival union's organizer disrupted its operation andtestified lie had no knowledge of it until after its occurrence.Lucas asked thecommittee if the employees were on strike and was told by Hines that the menhad ceased working until Ayers was out of the shopLucas then told the em-ployees that "they would either have to go back on their jobs and I would givethem ten minutes to do so ; or else they would have to ring out their time cardsand leave the factory."He then left, remainingawayabout 15 minutes in orderto give the men ample time and returned only to find that none of the employeeshad returned to workLucas testified that thereupon, "I informed the menthat there was a job there for all of them, with plenty of work for them if theywanted to work, but if they refused to work they would have to leaveTheythen proceeded to ring their time cards out and leave the shop." Lucas alsotestified that he told the employees if they returned to work "they wouldn't bedocked for any time lost."The accounts of the work stoppage and subsequent mass discharges as givenby Hines and Lucas vary little in their general outline but there are importantvariations in some of the particulars.Thus, Hines testified that at the time lielusttalked to Lucas regarding Ayers.Lucas made the statement that he had received orders not to recognize theUnion or the committee.Whitlatch testified thatotterLucas returned from his first attempt to seeSimon he said that he had received orders not to recognize the Union or com-mittee.Whitlatch also testified that it was on the preceding day that he heardfrom "some one" in the plant that Lucas had told "some one" he had orders notto recognize the committee and that Lucas repeated the statement to the com-mitteeafterhe returned from seeing Simon.Charlie Sheets: testified that after Lucas returned the second time, lie madethe statement that he would not recognize the UnionOrval B Lavey testified that Lucas made the statement that he would notrecognize the Union at the time the men were already ringing out their cardsLavey's testimony regarding the incident was vagueOn direct examination lietestified :Q.What did Art Lucas say?A Well Art told us if we didn't go back to work, that we was fired, for usto ring our cards out and get off the ground and the checks would be readybefore longQ Did he say anything else)A No, I never just exactly heard him right then, but it seemed to me likewhen lie walked around the cupola I heard him talking to Ray, him and Raywas talking there for a while, and I believe I heard hum say-told Ray he hadorders not to have anything to do with the committee or recognize the unionor anything like that I wouldn't say for sure, I believe I caught that muchHe never just told us fellows that.He was talking to Ray Hines and him andRay was talking.Paul Theodore Hawkins testified thatafterLucas told the employees they weredischarged he said that "Simon told him not to recognize any union"Lucas denied having made any statement to the effect that he would not recog-nize the Union of the committee at any time on January 16He testified that onJanuary 3, 1946, he told the Union committee that the Respondent could not reopen2 Sheets had been a nieniber of the committee less than one week LANCASTER FOUNDRY CORPORATION263Its contract with the Union 3 as had been requested by the committee for the reasonthat a petition for representation had been filed by a rival unionSuch a petitionhad been filed and was later withdrawn.From the entire record in the case the undersigned finds that Lucas did not atany time on January 10, tell Hines, the Union committee, or the Respondent'semployees that he had orders not to recognize, or would not recognize the Unionor the Union's committeeThis finding is strongly buttressed by the fact that following the discharges theUnion, represented by its International Vice President, Kah, and the shop com-mittee which included Hines, had four meetings with the respondent in an effortto return the men to work The first meeting took place at 3 p m of the day thedischarges were made, the last on January 21None of the witnesses testifyingregarding the meetings stated that Lucas' alleged statement regarding his refusalto recognize the Union, was mentioned.Kah, who testified in great detail regard-ing the meetings, stated that at the first meeting :We pointed out that the contract had been previously violated by the manage-ment in refusing to bargain collectively with the CommitteeThe act ion thatmorning of Mr. Lucas taking all arbitrary stand in regards to the deductionof dues was not collective bargaining in the intent of the law, and the com-pany had violated the agreement in that respect, and we considered that themen were dischargedIt is evident from the record that Hines was the instigator of the entire affair;that he acted without authority of the Union.Whitlatch testified that when Hines first talked to Ayers in Whitlatch's pres-ence.Hines told Ayei s to bi rnq in his book at noon;that Hines told Ayers that theUnion and the Company would arrange to take 25 percent of his pay to cover Ayersdelinquent dues and Ayers replied "all right."Whitlatch's testimony is at variance with that of Hines. From his observa-tion of both witnesses the undersigned accepts Whitlatch's version of the above-related incidents and credits his testimony.Lavey testified that at approximately 8 a in. (of January 16) while he wasat his work in the core room, which is separated from the plant proper, Hinescame to his place of work and informed him that Ayers was not in good standingand that Lucas had gone to talk to Simon. After importing this informationHines left and returned in about one-half hour and that then:Well, he told us they couldn't get any decision from him, from Art, that hedidn't know what we ought to do, whether we ought to quit work, ceasework for a while and find out whether be was going to get in good standing,Charlie Ayers, or not.The employees in the core room thereupon quit their work and followed Hinesto the main plantLavey testified that this incident occurredbeforethe rivalorganizer entered the plant. It was therefore before Lucas returned from hissecond trip to see Simon, which was made after Hines had assured Lucas thatthe Union's committee would keep the men at work during his absence.Robert Lohnes 4 testified that Hines came to him at about 7. 30 a. in. and toldhim that "Art Lucas told him they refused to bargain with the committee andthe Union ; they said they wouldn't recognize no union, and that Mr. Kah wasSupposed to be down that clay " 1-Tunes also told Lohnes that Ayers was delinquentThe contract did notexpire untilMay 31, 1946.Lohnes had beena memberof thecommittee for the period of one week. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDin dues and that Lucas had gone to see Simon "about this man Ayers, and theydidn't know whether he would pay up his dues or not."Hines also testified, as follows :Q.How long after you left the foundry that day before you took thismatter up or spoke of this matter to your Union officers?A.What matter?Q The matter of the incidents that occurred on the morning of January16, in the foundry?A. I didn't never mention anything to them about it.ConcludingfindingsThe contract in effect on January 16, 1946, contained a valid "no strike"clause in that it provided that pending the settlement of any "grievance, com-plaint or dispute" neither party should discontinue operations.The contract also set up a grievance procedure, which provided that: "Anygrievance or dispute that may arise shall be taken up at once by themanage-ment and the committee. If not adjusted satisfactorily shall then be taken upby the management and the officers of the Union."On the request of the Union the Respondent was obligated to withhold up to25 percent of an employee's pay, in order to cover delinquencies to the Union. Inpractice the delinquent employee authorized the deduction in writing.Such de-ductions were common and had previously been handled in an amiable manner.The record shows that two of the Respondent's employees were not yet membersof the Union and that one other than Ayers was not in good standing It is clearthat Lucas did not refuse to make arrangements for the collection of Ayers' de-linquent dues.True he refused to discharge him, but he and the committeeagreed that Lucas should take the matter up with the Respondent's manager andthat pending an answer work would continue.Lucas was clearly carrying outthe established grievance procedure but Hines did not permit the procedure tobe carried to its final stage.He broke his agreement to keep the men at workand although he admittedly knew that a meeting was scheduled between theUnion and the Respondent at 10 a. in., he advised the employees both directlyand by his action that they quit their work. The employees did so, and declaredtheir intention to abstain from work until the Ayers matter was settled.Clearlythe employees engaged in a strike in so quitting their workLucas testified, and the undersigned credits his testimony, that he told themen there was a job for all ; ordered them to return to work ; and gave themample opportunity to do so before he discharged them.The employees being engaged in a strike in direct violation of their contract,the Respondent had a legal right to discharge them.Such discharges are final.'The undersigned finds that the Respondent's afore-mentioned conduct in dis-charging its employees was not violative of the ActC. The discharge of James Nichols, Jr.Nichols did not testify.The parties stipulated that on January 16, JamesNichols, Jr , was not at work and did not participate in the strike, nor was he6 See N LR B v Sands Manufacturing Company,306 U. S 332. SeeScullinSteelCompanyandAmerican Federation of Labor and its Affiliated International Unions, et al ,65 N. L R. B. 1294. LANCASTER FOUNDRY CORPORATION265discharged by the Respondent.He did not return to work, nor ask for rein-statement.The parties stipulated that Nichols did not return to work because"as a good union man he would not return to work under these circumstancesand would not work with non-union men." The Union did not mention Nicholswhen it asked reinstatement of the men who had engaged in the work stoppage.On the basis of the record, the undersigned finds that on January 17, 1946,James Nichols, Jr., voluntarily quit his employment with the Respondent andthat the Respondent has not discriminated against him.D Thedischarge of EdwardLee JenkinsEdward Lee Jenkins testified that on January 16, Lucas discharged him in-dividually.Jenkins took part in the work stoppage.He testified on direct exami-nation as follows :Q. Did he [Lucas] tell that to you alone [that Jenkins was fired] or wereyou in a group at the time?A.Well I think he told me that alone. I started to go back to one of myfires ; lie said, "You are fired "Q. After the District 50 man came in, you were standing around, is thatright?A. That's right.Jenkins further testified that after Lucas made his final talk to the men "Well, Ifigured the Union could take care of me, they had been. I was getting ready togo back to work " Jenkins also testified that Lucas asked him where he was goingand that he told Lucas, "Going back to get a sweater," or something and he[Lucas] said, `You are fired."The undersigned does not believe Jenkins' testimony to be consistent.He par-ticipated in the shut-down.After Lucas gave the men their final opportunity togo back to work, Lucas left for 15 minutes and apparently after his returnJenkins, who "figured" the Union could take care of him, started to go back to oneof the fires.He told Lucas he was going for "a sweater or something."The menwere then ringing out their time cards and leaving, and in view of Jenkins' testi-mony that he believed the Union could "take care" of him, the undersigned is notpersuaded that Jenkins' intention was anything other than to leave.He did nottell Lucas he intended to return to work and the undersigned finds that Jenkins didnot intend to return.The undersigned finds that Jenkins was lawfully discharged.E. The discriminatorydischarge of Mort AllenMort Allen testified that on January 16 he was working outside the buildingat the cupola.He did not participate in the strike nor in any of the eventswhich immediately preceded the discharges as hereinbefore found.Allen testi-fied :I was in the cupola and somebody hollered up there at me and I wentdown, a bunch standing around, see? I got down there about the time Art,he walked in, and he said, "You are all fired," to ring out, he would pay us inan hour.So in an hour he paid us up in full, I had two checks coming.Allen's testimony was not denied. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcba1in9 finding on discrinrinatory dischargeof AllenIt is apparent that Allen was discharged by the Respondent on account of theRespondent's belief that he was engaged in the work stoppage. The Respondentwas mistaken and the Respondent's mistake cannot create a valid reason for thedischarge.°Accordingly, the undersigned finds that on January 16, 1946, theRespondent discharged Mort Allen because of his membership in the Union.The Respondent by discharging Mort Allen and thereafter refusing to reinstatehim has discriminated in regard to his hire and tenure of employment, therebydiscouraging membership in the Union and interfering with, restraining and coerc-ing its employees in the exercise of the rights guaranteed in Section 7 of the Act.F Therefusal to bargain collectively1The appropriate unitThe complaint alleges that all production and maintenance employees at theRespondent's Lancaster, Ohio, plant, excluding the superintendent, and anyother supervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees or effectively recommendsuch action, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the ActThe Respondent's answeradmits the appropriateness of this unitThe Respondent and the Union wereunder contract since June 1, 1942Under the contract the parties bargainedfor a unit of employees as above describedThe undersigned finds that the above-described unit at all times materialherein constituted and now constitutes a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.2Representationby theUnion of a majority in the appropriate unitAs hereinbefore found the Union and the Respondent entered into a sole bar-gaining contract on June 1, 1942The contract was renewed from year to yearand its last renewal made the contract effective until May 31, 1946The con-tract required that the Respondent operate with members of the Union andunder it the Respondent recognized as appropriate and the Union bargained forthe unit hereinabove found to be appropriateAs herein found on January 16, 1946, the Respondent had a total of 35 pro-duction and maintenance employeesOn that day the Respondent legally dis-charged 20 of these employeesAlso on January 16, 19-16, the Union metwith the Respondent in an effort to return the discharged employees to work.The Respondent refused to rehire the menAt the time of this conference noneof the discharged men had been replaced and the Respondent had then in itsemploy 15 production and maintenance employees, 13 of whom were members ofthe Union.The undersigned finds that on January 16, 1946, the Union was the duly desig-nated representative of the majority of the Respondent's employees in the afore-mentioned appropriate unit and that at all times thereafter has been the exclu-sive representative of such employees within the meaning of Section 9 (a) of theAct.6 SeeHatterof 117i1-Continent Petroleum Corporation,54 N L R B 912 LANCASTER FOUNDRY CORPORATION2673.The refusal to bargainThe Respondent avers in its answer :that after January 16. 1946,' at 2: 00 o'clock p ni , the Respondent refusedand it now refuses to bargain collectively with the Union as alleged in para-graph 7 of the complaint because of their repudiation of the contract asherembefore described, their conduct as set forth in paragraph 4 herein," andfor the reason that Respondent is wholly without knowledge with respect tothe present status of said Union in Respondent's plant.The Respondent by its answer aclniits that it refused to bargain with theUnion on and alter Januiiy 17, and pleads that it was under no obligation todo so because the contract had been abrogated by the illegal strikeThe un-dersigned finds no meat in this contention.The authority of the Union to bargain for the Respondent's employees stemsfrom its status as their representative in a unit appropriate for the purposesof collective bargainingThe right is statutory, created by and dependent onthe fact that the Union represents a majority of the employees in the appro-priate unitIn the instant matter, the appiopuate unit has been found to be all ofthe Respondent's production and maintenance employees excluding the super-intendent and other supervisory employees.The Union and the Respondent were under contract. Inasmuch as a solebargaining contract between a union and an employer rests on the Union'srepresentative status, in that such a contract cannot be legally entered into un-less the Union has such majority status, the contract between the Union andthe Respondent was secondary to the Union's statutory right of representation.It has long been the established policy of the Board and the courts to miti-gate and eliminate obstructions to the free flow of commerce by encouragingthe practices and procedure of collective bargaining and it has been held thatthe mere execution of a collective bargaining contract does not end the processof collective bargainingAs the Court stated inNewnik Aloinninq Ledges Co v.N. L. R B'"the right of collective bargaining . . . is a continuing right...it is not a detached or isolated procedure, which once reflected in awritten agreement becomes a final and permanent result " it is likewise clearthat the expiration or cancellation of a valid bargaining contract does not re-lieve the employer party thereto of the obligation to bargain with the Unionparty thereto provided the Union continues to represent a majority of employeesin an appropriate unit as the Union's right to bargain is not dependent on theexistence of a contract but stems from the statute.That the light to representemployees and to bargain for them ieinains even after a contract embodyingthe terms and conditions of bargaining has been broken, has been pointed outinN. L R B v HighlandShoe,Inc., '0wherein the Court said:Furthermore unless the statutory right to bargain collectively is held toremain in force even after a labor contract previously made is broken, thepurpose of the Act to promote industrial peace through collective bargain-ing will be attained in small measure.This datewas amendedat thehealing to be January17, 1946Refers tothe employees'breach of the contract.0120 F (2d) 262 (C C A 3)10 119F (2d) 21S (C C A 1). 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 17, the Respondent refused to bargain with the Union, relyingon the breach of contract and its abrogation of the breached agreementAssumingarguendothat the contract was abrogated, still the abrogation ofthe contract could not in any way affect the Union's right to bargain for theRespondent's employees if in fact it represented them.On January 16, theUnion sought to bargain with the Respondent, and the Respondent refused tobargain.At that time none of the discharged employees had been replacedWhile it is true that a complement of 15 employees could not operate theRespondent's plant effectively and as the Respondent argues, it replaced thedischarged employees with non-union workers as rapidly as it could," it cannotbe denied, nor is it denied, that at the time of the Respondent's refusal tobargain with the Union, the Union did in fact represent a majority of theemployees the Respondent then hadA reduction in the size of the unit, wherethe character of the work remains the same, does not affect the status of thebargaining agency, for if this were so any day to day change in employmentcould be used as a reason to compel a new demonstration of majority statusand lead only to utter chaos in labor relations.In the undersigned's opinion this matter is clearly distinguishable from theSandscase" in that although theSandscase holds that, "The Act does notprohibit an effective discharge for repudiation by the employee of his agreement,"in theSandscase the plant was closed by the official act of the Union which with-drew its members from their employment and further when the Union soughtagain to bargain the Court found that-The Respondent [Sands] had lawfully secured others to fill the places of theformer employees and recognized a new union, which so far as appears repre-sented a majority of its employees, the old union and the shop committeewere no longer in a position on September 4th to demand collective bar-gaining on behalf of the Company's employees.Likewise, in theColumbian Enameling"case, the Court found that the Unionhad failed to request that the Company bargain with it before its strikingmembers had been replaced.By its refusal to bargain with the Union on January 17, the Respondent wasenabled to replace the discharged Union members with non-union employees andnow argues that by so doing it has destroyed the Union's majority status. Ifthis argument is given weight the Respondent would be permitted to take advan-tage of its own wrongful act, which it cannot do under any rule of law and asstated inN. L. R. B. v. Bradford Dyeing Association: "The unfair labor practices of the respondent cannot operate to change thebargaining representative previously selected by the untrammelled will ofthe majority.As the Board held in a recent case" "a no-strike clause is designed to keepdisputes from interrupting the respondent's operations but, as the case underconsideration amply demonstrates, it constitutes no guarantee that such inter-ruptions will not occur.Unless the statutory duty to bargain collectively is heldto remain in force even after a labor contract previously made has been broken,"On Januaiy 22, 1946, all the discharged employees had been replaced12NL.ItB v. Sands ManufacturingCo., 306 U. S. 33212 SeeN LR BvColombian Enameling & Stamping Company,306 U. S. 292.13 310 U S. 318, 60 S Ct. 918-929-84 L. Ed. 1226.15 SeeTimken Roller Beating CompanyandUnited Steelwoakers of America,(C. L 0.),70 N. L R B.500, footnote 9 LANCASTER FOUNDRY CORPORATION269the purpose of the Act to promote industrial peace through collective bargainingwill be attained only in small measure "The undersigned finds that on January 16, 1946, and at all times thereafter, theRespondent has refused to bargain collectively with the Union as the exclusiverepresentative of certain of its employees in an appropriate unit, and thereby hasinterfered with, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF TUE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent's business described in SectionI,above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.TIIE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action designed to eftectuate the policies of the Act.Having found that the Respondent on January 16, 1946 and all times there-after, refused to bargain collectively with the Union as the exclusive representa-tive of its employees in an appropriate unit, the undersigned will recommend thatthe Respondent, upon request, bargain collectively with the Union.Since it has also been found that the Respondent discriminated in regard tothe hire and tenure of employment of Mort Allen, it will be recommended thatthe Respondent reinstate Allen to his former or substantially equivalent position;without prejudice to his seniority or other rights and privilegesIt will be furtherrecommended that the Respondent make whole Allen for any loss of pay he mayhave suftered by reason of such discrimination, by payment to him of a sum ofmoney equal to the amount he normally would have earned as wages from thedate of the discharge against hint to the date of the Respondent's offer of rein-statement, less his net earnings" during such period.Inasmuch as the record shows that prior to January 16, 1946, the relationshipbetween the Union and the Respondent was harmonious and as there appearsto be no evidence that danger of other unfair labor practices is to be anticipatedfrom the Respondent's conduct, the undersigned will not recommend that theRespondent cease and desist from the commission of any other unfair laborpractices"However, in order to effectuate the policies of the Act, the under-signed will recommend that the Respondent cease and desist from the unfair161n accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible, but if such position is no longer in existence, then to a substantially equivalentposition "SeeMatter of TheChaseNational Bank of the City of New York, San Juan,Puerto Rico, Branch,65 N. L R. B. 82714By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company,8N L. R B. 440. Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be consideredas earnings.SeeRepublic Steel Corporation v N L. R. B ,311 U. S. 7.11SeeN L. R B. v. Ea-press Publishing Company,312 U S 426. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDlabor practices found and from in any manner interfering with the efforts ofthe Union to bargain collectively with itUpon the basis of the above findings of fact and upon the entire record, theundersigned makes the following :CONCLUSIONS or LAW1 International Moulders and FoundryWorkersUnion of North America.A. F L., is a labor organization within the meaning of Section 2 (5) of theAct.2All production and maintenance employees employed by Lancaster FoundryCorporation at its Lancaster,Ohio, plant, excluding the superintendent,and allother supervisory employees with authority to hire, promote,discharge,discipline,or otherwise effect changes in the status of employees,or effectivelyrecommendsuch action, constitute a unit appropriate for the purposes of collective bargaining,within themeaningof Section 9 (b) of the Act.3The Union was at all times material herein,and now is, the exclusive repre-sentative of all the employees in such unit for the purposes of collective bargain-ing within the meaning of Section 9 (a) of the Act.4 By refusing to bargain collectively with the Union as the exclusive repre-sentative of the employees in the above-stated unit,the Respondent has engagedin and is engaging m unfair labor practices, within the meaning of Sections (5)of the Act.5By discriminating in regard to the hire and tenure of Mon t Allen and therebydiscouraging membership in International Moulders and Foundry Workers Unionof North America,A F. L., the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section S (3) of the Act.6By interfering with,restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.7.The Respondent has not engaged in unfair labor practices within the mean-ing of Section 8 (3) of the Act by discharging its employees who engaged in astrike in violation of their agreement on January 16, 19468.Theaforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned teconnnends that the Respondent,Lancaster Foundry Corporation, Lancaster, Ohio, its officers, agents, successors,and assigns shall :1Cease and desist from :(a)Refusing to bargain collectively with International Moulders and FoundryWorkers Union, A F. L, as the exclusive representative of all its production andmaintenance employees at its Lancaster, Ohio, plant excluding the superintend-ent, and all other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action :(b) In any manner interfering with the efforts of the Union to bargain col-lectively with it, for the unit above found to be appropriate.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act: LANCASTER FOUNDRY CORPORATION271(a)Upon request bargain with the Union as the exclusive representativeof the employees in the appropriate unit hereinabove described ;(b)OfferMort Allen immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or otherrights and privileges ;(c)Make whole Mort Allen for any loss of pay he may have suffered byreason of the Respondent's discrimination in regard to his hire and tenure, bypayment to him of a stun of money equal to that which he normally wouldhave earned as wages from the date of his discharge to the date of the Re-spondent's offer of reinstatement, less his net earnings,' during such period;(d) Post at its plant in Lancaster, Ohio, copies of the notice attached hereto,marked "Appendix A." Copies of said notice, to be furnished by the RegionalDirector for the Ninth Region, shall, after being duly signed by the Respondent,be posted by it immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure said notices are not altered, defaced, or covered byother material;(e)File with the Regional Director for the Ninth Region on or before ten(10) days from the date of the receipt of this Intermediate Report a reportin writing setting forth in detail the manner and form in which the Respondenthas complied with the foregoing recommendationsIt is further recommended that the complaint be dismissed so far as it allegesthat the Respondent discharged the employees whose navies appear in "AppendixB" hereto, because of union and concerted activities.It is further recommended that unless on or before ten (10) clays from thedate of the receipt of this intermediate Report, the Respondent notifies saidRegional Director in writing that it has complied with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring theRespondent to take the action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board, may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 ofsaid Rules and Regulations, file with the Board, Roehambeau Building, Washing-ton 25, D. C, an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; andany party or counsel for the Board may, within the same period, file an originaland tour copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.As further provided insaid Section 203 39, should any party desire permission to argue orally beforethe Board, request therefor must be made in writing to the Board within ten(10) days from the date of service of the order transferring the case to theBoard.Louis PLOS-r,Dated October 10, 1946.Trial Examinc,.11See footnote 17, sepia. 272DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL BARGAIN COLLECTIVELY, upon request, with INTERNATIONAL MOULD-ERS AND FOUNDRY WORKERS UNIoi of NORTH AMERICA, A. F. L., as the exclusiverepresentative of all our production and maintenance employees, excludingthe superintendent and any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action.WE WILL OFFER MORT ALLEN full and immediate reinstatement to his formeror substantially equivalent position without prejudice to any seniority orother rights and privileges he may have previously enjoyed and make himwhole for any loss of pay he may have suffered as a result of our discrimina-tion against him.LANCASTER FOUNDRY CORPORATION,Employer.By ------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.APPENDIX BCharles SheetsRobert LohnesRay HinesElmer CrabtreeWilliam Otto CorsenLewis Clark WolfeWilliam ReynoldsWebster RanierOrval B. LaveyGeorge W. NicoliaClay DeLongEdward H. DeLongJames Nichols, Sr.Paul HawkinsWilbur H. Carlisle, Jr.Edward L. JenkinsJames Nichols, JrJohn W. DittoeHarry RanierCarl WhitlatchWilliam McNutt